Citation Nr: 1201264	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-39 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a level higher than 60 percent under the Post 9/11 GI Bill.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The RO has reported that the appellant served from October 22, 2004 to November 8, 2004, January 2, 2005 to January 17, 2005, December 19, 2005 to June 13, 2006, and August 21, 2006 to January 29, 2007.  
This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma. 

The appellant testified before the undersigned Veterans' Law Judge (VLJ) at the RO in June 2010.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant appeals the denial of a Post 9/11 GI Bill benefit level higher than 60 percent.  He contends that he served in the Army National Guard from January 2003 to January 2009, and that his cumulative active duty service (minus training) exceeds 18 months and warrants a benefit higher than 60 percent under the Post 9/11 GI Bill.  

In his June 2011 hearing, the appellant related that his months of service are not fully reflected in his DD 214.  Per the Veteran, his DD 214 does not reflect his last two years of service.  The Veteran stated that he tried to get his DD 214 amended but was unable to do so without having all his orders and travel vouchers.  He related that he had flight records which he was unable to obtain.  

In correspondence received in July 2011, the appellant expressed that based on his Army National Guard (ANG)/ United States Air Force Reserve (USAFR) point credit summary as of April 2010 he should be awarded a 70 percent level and not a 60 percent level benefit.  Per his calculation of service, he had 500 days of active duty and 99 days of special duty service which totaled 19 months and 29 days of total active duty and special duty days.  He contends that there are inconsistencies between his military records.  

As the appellant disputes the accuracy of his service dates, the Board finds that a remand is necessary to verify the exact dates of his service.

Accordingly, the case is REMANDED for the following action:

Review the July 2011 correspondence submitted by the appellant and attempt to verify his claimed dates of service to include, but not limited to, obtaining an updated DD 214, flight records and unit reports.  If the requested information is unavailable, please indicate so in the record.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


